DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a connector comprising: a plurality of busbars; a housing holding the plurality of the busbars; and a cover mounted on the housing, the plurality of the busbars each having a fastening target portion to connect a terminal metal fitting by using a bolt, the fastening target portion being housed in a housing room, and a plurality of the housing rooms being defined between the housing and the cover, one of the plurality of the housing rooms corresponding to the fastening target portion of one of the plurality of the busbars and another of the plurality of the housing rooms corresponding to the fastening target portion of another of the plurality of the busbars being separated with a partition wall, and at least part of the partition wall having a liquid-tight portion formed by inserting a projection of one of the housing and the cover into a recess cavity of other of the housing and the cover (claim 1).  This invention is not taught or suggested by the prior art of record and therefore claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Matsuoka doesn’t disclose or reasonably suggest at least part of the partition wall having a liquid-tight portion formed by inserting a projection of one of the housing and the cover into a cavity of other of the housing and the cover." is persuasive and therefore claims 1-4 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 31, 2021